DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Examiner submits that the scope of “a ruptured free end” is unclear inasmuch as it is unclear whether the metes and bounds of such a limitation implies that the frangible connection is located at the free end such, so as to be directly attached thereto, or if a “ruptured” free end merely refers to the fact that the act of rupturing the frangible connection allows the free end to move with at least one degree of freedom. In the instant specification the term “rupture” and “ruptured” is only made in reference to the “frangible connection 102” (see Par. 53, 54, 55), not to the free end. “Ruptured” is only linked to the free end inasmuch as movement of the “free end” is permitted “upon rupture of the connection 102”. As such, the scope of the claim is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0114035 (“Schubert”) in view of U.S. Publication No. 2005/0059936 (“Fiser”) and U.S. Patent No. 4,911,706 (“Levitt”).
Regarding Claim 1, Schubert discloses various embodiments of a safety pen assembly (see Figs. 1A, 1B; Figs. 8 and 9) which each comprise:
A hub (10);
A needle (5) fixed to said hub, said needle having a distal end (8) for insertion into a patient and a proximal end (9) opposite the distal end; and
Various blocking mechanisms (30, 20) which each comprise free ends (see Fig. 1B – 32; Fig. 9 – 23) which can be urged to cover the proximal end of the needle. 
In the instant case Schubert fails to characterize any of these blocking mechanisms as “leafsprings” secured to the hub by a “frangible connection”, such that upon “rupture” of the frangible connection, the free end of the leafspring becomes “ruptured” (i.e. free to move) so as to be urged to cover the proximal end of the needle. In each instance Schubert indicates the blocking mechanisms to be “flexible”, but not necessarily “resilient” or spring-like, so as to comprise a “leaf spring”.
However, the prior art establishes that related needle blocking mechanism (see Fiser) are known which are embodied as a “leafspring” (see e.g. Fig. 8 – Par. 28, 60 – wherein 80 along with the overlaying plastic components 58, 65, 76 collectively define a leafspring) secured to the hub such that the resilient character of the leafspring urges a free end of the mechanism to cover the sharp end of the needle upon release of a securement mechanism (55, 66) – wherein such a mechanism can be embodied as snap fitting pockets (as illustrated) or as “frangible” connections (Par. 64). Such resilient leafsprings are disclosed as being useful for ensuring low resistance transition toward the covered position thereby ensuring that adequate travel to the covering position is achieved (Par. 60) and the release mechanism (such as the frangible connection – Par. 64) is disclosed as being useful for preventing undesired, accidental release (Par. 61).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the various shield arms of the invention of Schubert to be biased as leafsprings, as disclosed by Fiser, in order to assist in the motion of the free end of the shield into the blocking position thereby reducing the resistance to transition and ensuring adequate travel to the covered position is achieved (Par. 60 – Fiser). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a frangible connection between the blocking mechanism and the hub in the modified invention of Schubert, as disclosed by Fiser, in order to ensure that accidental release does not occur (Par. 61 – Fiser), whereby “with rupture of said frangible connection, a ruptured [i.e. freed] free end of the leafspring is urged to cover said proximal end of the needle” resultant to the above cited obvious modifications to Schubert. In other words, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct element (30) of Schubert (Figs. 1) to be spring biased via a leaf spring and the element (20) of Schubert (Figs. 8 and 9) to be spring biased via a leaf spring – whereby it would have been further obvious for a person having ordinary skill in the art at the time the invention was made to include a frangible connection between (30) and (10) of Schubert and between (20) and (10) of Schubert.

    PNG
    media_image1.png
    484
    381
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    713
    522
    media_image2.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Schubert (30, 20) modified to include a resilient layer (illustrated by the dash line) underneath the plastic layer to construct a two layered leaf spring configuration


Should Examiner’s arguments that a leaf spring can, by definition, be constructed of multiple layers of various flexibility such that providing the shields (30, 20) with resilient layer located underneath the flexible plastic layer would result in a multi-layered leaf spring the following is presented. Levitt discloses a spring biased shield mechanism (20) related to that described by Fiser wherein the shield is formed monolithically of a single resilient material (see Fig. 1, 4, 5 – note the uniform crosshatching – see Abstract) such that upon release of a release mechanism (25, 41) a free end (30) of the resilient monolithic shield breaks free (compare Fig. 1 and 4 with Fig. 5) so as to cover and protect the needle end. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the shields (30, 20) of Schubert to themselves be resilient and monolithic so as to construct a single layer “leaf spring”, as disclosed by Levitt, in order to simplify construction by eliminating the need to separately bond a resilient layer with a flexible plastic layer to create a multi-layered leaf spring. Examiner submits that it has been held that constructing a multi-piece apparatus in an integral configuration requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

In the instant case, should Applicant argue that the broadest reasonable interpretation of “ruptured free end” requires the frangible connection to be located at the free end such that the free end is directly connected to the hub the follow is presented. Levitt discloses a release mechanism (25, 41) equivalent to that described by Fiser (Fig. 3A – Fiser), wherein such a mechanism is indicated to be suitably replaceable by a frangible connection (Par. 64 – Fiser). While Firser illustrates the release mechanism to be located in a medial location along the spring biased shield element (see Fig. 3), Levitt illustrates the release mechanism to be located directly at the free end (see Fig. 4) such that Examiner submits that the prior art establishes the location of the release mechanism to be an obvious design choice which does not sufficiently alter the general operation of the device in any unpredictable manner. As such, in modifying the device of Schubert to provide a frangible release mechanism which must be ruptured to allow the shield to spring-bias toward the protective position, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the frangible connection at any of a variety of locations including specifically, directly at the free end. It has been held that the rearrangement of the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


    PNG
    media_image3.png
    518
    516
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    708
    601
    media_image4.png
    Greyscale

Supplementa Figure: Examiner’s Rending of Schubert modified to be inherently resilient (see Levitt) and to include a frangible connection (see Fiser) located direct at the free end (see Levitt).
 
	Regarding Claim 3, Schubert illustrates that the cover (modified to be a leafspring in view of Fiser) and the hub are integrally formed as a unitary construction (see Fig. 8 and 9). Furthermore, presuming, arguendo, that modification of Schubert in view of Fiser does not necessarily construct a unitary, integral configuration – Examiner submits that it has been held that constructing a multi-piece apparatus in an integral configuration requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Regarding Claims 2, 4, and 5, Examiner submits that Schubert, as modified, will be secured to the hub via a junction (see e.g. track 14, Figs. 1; hinges 21a, 21b, Figs. 8 and 9) along with the frangible connection (see modification of Fiser) prior to rupture.
Examiner submits that the limitation “connection of the hub to an injector body causes the rupture of the frangible connection” constitutes excessively broad functional language whereby the claim is limited not only by structure of the apparatus, but more importantly by actions performed by a user when affixing the hub to an injector body. Examiner submits that the device of Schubert, modified in view of Fiser, is structured in a manner which will necessarily permit, under use, rupturing of the frangible connector based upon the degree of force by which the user affixes the connector to the injector body – particularly when used in a manner whereby the user elects to purposefully and intentionally causes such rupture. Examiner notes that Claims 4 and 5 is/are directed toward the device itself, not the method of its use. In such a use, when the cover is secured to the injector device along with rupturing of the frangible connection the profile of the injection device will bias outwardly the leafspring (i.e. the presence of the device will maintain the outward bias which was previously supplied by the frangible connection) so as to be clear of other portions of the hub (i.e. not permitted to move radially inward to the protective position), thereby enabling the junction of the leafspring and the hub to urge the leafspring into the covering position (once the device is removed from the injector device body the stored potential energy is allowed to convert to kinetic energy thereby moving the shield/leaspring radially inward into the protective position).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant argues (Pg. 4) that “[I]n Schubert, both ends of the flexible portion 20 are joined to the hub 10 by film hinges 21a and 21b”. However, this is not persuasive. Examiner submits that in the protective position of Schubert (see Fig. 9) that the flexible portion (20) comprises three ends pursuant to its “V” shape – i.e. two circumferentially opposed, constrained ends (21a, 21b) as well as one radially deflected end (23). The “V” shape is a complex shape with at least two clear dimensions thereby constituting three distinct ends which define both the left-to-right extent of the shape as well as the top-to-bottom extent of the shape. The term “end” is defined as “the part of an area that lies at the boundary”, “a point that marks the extent of something”…etc. – See Merriam-Webster’s Online Dictionary. Examiner submits that part (23) of the shield (20) lies at the boundary (i.e. the radial inward boundary) and marks the radial inward extent of the shield shape. This end is “free” inasmuch as it is permitted to deflect inwardly from the perimeter of the hub into an area concentric within the hub thereby clearly defining a radially inward degree of freedom. Examiner submits that the instant claim language is not sufficiently precise so as to define or distinguish over such a shape and it would be improper for Examiner to read imported limitations from the specification into the claims where they are otherwise not required.
Applicant argues (Pg. 4) that “[in Fiser] the leaf spring 80 itself does not cover the end of the needle 44”. However, Examiner submits that the ordinary definition of “leaf spring” is “a spring made of superposed strips of leaves” – see Merriam-Webster’s Online Dictionary. Examiner submits that as such the entire shielding assembly (80, 58, 65, 76) in Fiser could be properly characterized as a “leaf spring” inasmuch as it creates two layers (i.e. a first flexible layer formed of plastic and a second resilient layer (80) – wherein the two layers collectively define the leaf spring. Examiner submits that securing a resilient spring layer to the plastic shielding components of the invention of Schubert results in a complete “leaf spring” which is resiliently deflected (via the resilient layer) to deflect the flexible, plastic layer in to the protective position.
Applicant argues (Pg. 4) that “[n]or does the device of Fiser have a ruptured free end that is biased to cover the needle of needle 44”. However, this is not persuasive. Fiser discloses a free end (76) which is ruptured (i.e. freed from constraint) to move from an exposed configuration (Fig. 8) to an extended protective position (see generally Fig. 5) upon rupture of a frangible connection (see Par. 64 – the snap-fit socket being obvious to replace with a frangible connection). Examiner submits that the phrase “ruptured free end” – in accordance with the broadest reasonable interpretation in light the specification – does not appear to denote a specific location for the frangible connection to comprise part of the free end, but appears to be indicative of a “ruptured” free end being one which is freed from a previous constraint. While Applicant’s illustrated configurations do illustrate the frangible connection to be located at the free end – Examiner submits that the text of the instant claims are not evocative of such a relationship and it would be improper for Examiner to presume additional limitations into the claims where not otherwise required. However, in the effect that Applicant argues that “ruptured free end” does necessarily indicate the specific location of the frangible connection, Examiner notes the further modification of the invention in view of Levitt. 
Applicant argue (Pg. 5) that “[i]n Schubert, the flexible portion 20 is not encumbered by any other portion of the hub 10, so there would not appear to be a reason to bias the leaf spring outwardly.” However, this is not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Examiner has indicated that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the flexible shield portion (e.g. 20) of Schubert to be spring biased and to be secured to the hub via frangible portions such that inadvertent release is avoided (see Fiser). The resilient flexible shield (30, 20 – Schubert) will be biased outward (i.e. secured in a manner which stores potential energy) in the protective position such that when the frangible connection is released the flexible shield will be allowed to convert that stored potential energy into kinetic energy thereby transitioning the cover inwardly toward the protective position.
Applicant argues (Pg. 5) that “if the leaf spring of the modified device is biased outwardly, it is unclear how the leaf spring could then cover the end of the needle”. Examiner submits that “biased outwardly” COULD be read as biased such that release of the stored spring force causes the leaf spring to move radially outwardly – but also in light of the specification (see particularly Fig. 58-59) “biased outwardly” would appear to be suggestive that the natural position of the spring is radially inward (see Fig. 59), but prior to activation of the shield (see Fig. 58A and 58) the spring has been secured (initially by the frangible connection 102 and later by the physical presence of the injection device) in a biased configuration which stores potential energy such that upon release (see Fig. 59) the spring is caused to move radially inward to shield the needle. Examiner submits that based upon the figures (See Fig. 58 and compare with Fig. 58) that “biases outwardly” should be made by comparing Fig. 59 and Fig. 58 – not by comparing Fig. 58A and 58. Specifically, as illustrated upon rupture of (102) the arm/leaf spring (100) clearly moves inwardly – not outwardly – note that 106 is radial inward of 102 in Fig. 58 whereas 106 (not labeled) is radial outward of 102 in Fig. 58A. This can be further evidenced by consideration of Par. 56 which after discussing the “leafspring 100 biases outwardly upon rupture of the connection 102…” recites in the following sentence “[i]n this manner, the free end 106 is urged by the biasing force generated about the junction 104 to cover the proximal end 22 of the needle”. As such, “biased outward” is presumed to reference the storage of the leaf spring in a biased configuration by either the frangible connection (Fig. 58A) or the physical presence of an injection device (Fig. 58), but should not be understood for the leaf spring to move FURTHER OUTWARD from the unruptured position (Fig. 58A) to the ruptured position (see e.g. Fig. 58) since the ruptured position is shown such that the free end has clearly moved (somewhat) radially inward.
Furthermore, presuming, arguendo, that the limitation does require (in functional use) the insertion of a drug delivery device to cause the leaf spring to move FURTHER outward upon rupture of the frangible connection – Examiner notes that the drug delivery device is not positively required. As such, a modified configuration of Fig. 8 of Schubert – when paired with a hypothetical drug delivery device having a suitably large, indexing geometry can be inserted into the hub whereby an enlarged circumference of the drug delivery device indexes with the unruptured free end (22a, 22b, 23) of the device of Schubert – causes the leaf spring to bow outwardly – whereafter removal of the drug delivery device allows the spring to transition to its unbiased position (Fig. 9) to secure the proximal end of the needle. Modification to provide the shield (20) as a flexible leaf spring which would allow such functional operation is obvious in view of Fiser (and Levitt) and further modification to provide a frangible connection to maintain a secured position of the shield until the user is ready is obvious in view of Fiser (and Levitt when the location of the frangible connection is understood to be at the free end 23).
It is suggested that Applicant should amend the claims to more particularly point out the manner in which the instant leaf spring is secured to the hub (including specific locations of the junction and frangible connection in relation to the hub and proximal/distal frames of reference) along with the precise manner in which the leaf spring is shaped and transitions between the unprotected and protective position so as to define and distinguish the invention over modified configurations of Schubert (see 30, 20; Figs. 1 and Figs. 8-9). Examiner submits that the preceding claim language in conjunction with the instant claim amendments does not suitable define the physical structure of the “free ends” (see e.g. 23 of Schubert), “frangible connections”, and the nature of “rupturing” in a manner distinctive of Schubert when modified to be resilient (thereby constructing either single-layer or multi-layer leaf springs – see Fiser and Levitt) and to utilize frangible connections between the shield and the hub (see Fiser) to prevent the accidental, premature release of the shield, whereby the precise location of the frangible connection along the leaf spring is an obvious design choice (see Levitt). Examiner submits that, although not relied upon, Figs. 8 and 9 of Schubert could be modified to change the shape of the shield (20) to utilize a single hinge (in place of the two hinges 21a, 21b) in view of the embodiment of Figs. 6 and 7 which illustrate a single hinged (52) arm/shield (51) which is selectively allowed to swing inwardly (see Fig. 7A and 7B) to protect the proximal needle end. Adding spring bias to the modified arm and securement from pre-mature release via a frangible connection would have also been obvious in view of the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/07/2022